Title: Thomas Jefferson to John Le Tellier, 27 March 1810
From: Jefferson, Thomas
To: Le Tellier, John


          
            Sir
             
                     Monticello 
                     Mar. 27. 10.
          
          
		  
		  Being just setting out on a journey, I have directed during my absence a pair of Cans and a pair of Beakers to be sent to you to be melted & put into the form of a plated cup, which will be sent with them as a model. the Cans & beakers weigh a little over 40. oz. avoirdupoise, the model a little over two ounces & a half. but it is too thin & weak for common use. I think those to be made should be of 5. oz. avoirdupoise weight nearly. they must also be about half an inch higher, in order to hold a little more than the model does in every other respect I would wish the model to be exactly imitated. I suppose the metal of the Cans & beakers will make about 8. cups such as desired. that number however I would wish to recieve even if additional metal should be necessary. mark 4. of them if you please G. W. to T. J. and the others simply T. J. all in the cypher stile. if you can gild the inside as the model is it would be desirable. when done, pack them very safely in a box, so that they may come without injury by the stage, & deliver them to mr Jefferson who will forward them. send your bill at the same time and I will have paiment made through him. I am too well acquainted with the stile of your execution to suppose it necessary to add any
			 recommendations on that subject.
			  accept the assurances of my esteem.
          
            Th:
            Jefferson
        